Per Curiam.
Petitioner moves for an order striking respondent’s name from the roll of attorneys, in accordance with Judiciary Law § 90 (4) (b), on the ground that respondent has been convicted of a felony.
Respondent was admitted to practice by this court in 1956. On October 5, 1987, he was convicted in the County Court of Tompkins County of the crime of attempted sexual abuse, first degree, a class E felony (Penal Law §§ 130.65, 110.05). He was sentenced to a term of conditional discharge for a period of three years and a surcharge of $100.
Respondent ceased to be an attorney and counselor-at-law in this State upon his conviction of a felony (Judiciary Law § 90 [4] [a]) and the instant application to strike his name from the roll of attorneys is merely a formality (Matter of Ginsberg, 1 NY2d 144; Matter of Leyden, 96 AD2d 1124).
Motion granted and respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York. Mahoney, P. J., Kane, Main, Casey and Levine, JJ., concur.